Pope, Chief Judge.
Defendant James Edward Weldon was convicted of felony obstruction of a law enforcement officer and appeals. In his sole enumeration of error, defendant argues the evidence was insufficient to sustain the conviction. Construing the evidence in the light most favorable to support the verdict, the evidence showed that four Dade County deputies approached defendant’s parents’ trailer to execute an arrest warrant on defendant. As one of the officers attempted to take defendant into custody, he pushed that officer into an inside wall of the trailer and ran out the front door. Defendant was quickly apprehended.
“On appeal of a criminal conviction, the standard of review is whether, after reviewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. . . . This court *603determines the sufficiency of the evidence, but does not weigh the evidence or determine witness credibility.” (Citations and punctuation omitted.) Browning v. State, 207 Ga. App. 547, 548 (1) (428 SE2d 441) (1993). The defendant claims that the evidence was insufficient because he and his parents all testified that the defendant did not touch the arresting officer. However, three of the officers who were present that evening testified at trial and all stated that the defendant pushed the officer who first attempted to take defendant into custody.
Decided December 23, 1993.
Charles G. Wright, Jr., for appellant.
Ralph L. Van Pelt, Jr., District Attorney, Mary Jane P. Melton, Assistant District Attorney, for appellee.
The jury was authorized to reject the testimony of the defendant and his parents, and accept the testimony of the police officers. See Brady v. State, 207 Ga. App. 451 (428 SE2d 373) (1993). “[T]his court may not substitute its judgment for that of the jury.” Browning, 207 Ga. App. at 548. The evidence was sufficient for a rational trier of fact to find defendant guilty beyond a reasonable doubt of obstruction of a law enforcement officer. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Widner v. State, 203 Ga. App. 823, 825 (5) (418 SE2d 105) (1992).

Judgment affirmed.


Birdsong, P. J., and Andrews, J., concur.